Case: 12-30444     Document: 00512013514         Page: 1     Date Filed: 10/09/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          October 9, 2012
                                     No. 12-30444
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

TERRANCE D. GLASPIE,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                           USDC No. 2:97-CR-20098-1


Before KING, CLEMENT, and HIGGINSON, Circuit Judges.
PER CURIAM:*
        The Federal Public Defender appointed to represent Terrance D. Glaspie
has moved for leave to withdraw and has filed a brief in accordance with Anders
v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Glaspie has filed a response. We have reviewed counsel’s brief and
the relevant portions of the record reflected therein, as well as Glaspie’s
response. We concur with counsel’s assessment that the appeal presents no
nonfrivolous issue for appellate review. Accordingly, counsel’s motion for leave

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 12-30444   Document: 00512013514   Page: 2   Date Filed: 10/09/2012

                              No. 12-30444

to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                    2